EXHIBIT 10.20

2014 PERFORMANCE RESTRICTED STOCK UNITS

GRANT AGREEMENT

Effective _______________, 2014 (the “Date of Grant”), the Compensation
Committee of the Board of Directors (the “Committee”) of The Babcock & Wilcox
Company ( “B&W”) awarded you a grant of performance-based restricted stock units
(“Performance RSUs”) under the 2010 Long-Term Incentive Plan of B&W, as amended
and restated February 22, 2011 (the “Plan”). The provisions of the Plan are
incorporated herein by reference.

Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“B&W” as used in this Agreement with reference to employment shall include
subsidiaries of B&W (including unconsolidated joint ventures). Whenever the
words “you or your” are used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
beneficiary, estate, or personal representative, to whom any rights under this
Agreement may be transferred by will or by the laws of descent and distribution,
it shall be deemed to include such person.

Performance RSUs

Performance RSU Award. You have been awarded an initial number of
performance-based restricted stock units shown on the attached Notice of Grant
(the “Initial Performance RSUs”), which notice is incorporated herein by
reference. These Performance RSUs represent a right to receive shares of B&W
common stock, calculated as described below, provided the applicable performance
measures and vesting requirements set forth in this Agreement have been
satisfied. No shares are awarded or issued to you on the Date of Grant.

Vesting Requirements. Subject to the “Forfeiture of Performance RSUs” provision
below, Performance RSUs do not provide you with any rights or interest therein
until they become vested under one of the following circumstances (each a
“Vesting Date”):

 

  •  

on the third anniversary of the Date of Grant, provided you are still employed
by B&W (with the number in which you vest determined as described in the “Number
of Performance RSUs” provision below);

 

  •  

100% of the Initial Performance RSUs shall become vested prior to the third
anniversary of the Date of Grant on the earliest to occur of: (1) the date of
termination of your employment from B&W due to death, (2) your Disability (as
defined in the Plan) or (3) the date a Change in Control (as defined in the
Plan) occurs; and

 

  •  

the Committee may provide for additional vesting under other circumstances, in
its sole discretion.



--------------------------------------------------------------------------------

Forfeiture of Performance RSUs. Except in connection with a “Retirement” as
defined below, Performance RSUs which are not or do not become vested upon your
termination of employment for any reason shall, coincident therewith, be
forfeited and be of no force and effect.

In the event you terminate employment prior to the third anniversary of the Date
of Grant due to Retirement, 25% of the Initial Performance RSUs will remain in
effect provided your termination date is on or after the first anniversary of
the Date of Grant but prior to the second anniversary, and 50% of the Initial
Performance RSUs will remain in effect provided your termination date is on or
after the second anniversary of the Date of Grant but prior to the third
anniversary. The number of Performance RSUs that will vest pursuant to the
preceding sentence will be determined by multiplying (a) the total number of
Performance RSUs that would have vested under this Agreement based on actual
performance had you remained employed until the third anniversary of the Date of
Grant by (b) the applicable percentage from the preceding sentence.

For purposes of this Agreement, “Retirement” means a voluntary termination of
employment after attaining age 65, or an involuntary termination of employment
under circumstances that would result in the payment of benefits under The
Babcock & Wilcox Company Employee Severance Plan effective December 1, 2012, or
a successor plan (as may be amended) whether or not you are a participant in
such plan, or under other circumstances which the Committee designates as a
reduction in force.

In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor
involving fraud, dishonesty or moral turpitude, or (b) you engage in conduct
that adversely affects or may reasonably be expected to adversely affect the
business reputation or economic interests of B&W, as determined in the sole
judgment of the Committee, then all Performance RSUs and all rights or benefits
awarded to you under this grant of Performance RSUs are forfeited, terminated
and withdrawn immediately upon such conviction or notice of such determination.
The Committee shall have the right to suspend any and all rights or benefits
awarded to you hereunder pending its investigation and final determination with
regard to such matters. The forfeiture provisions of this paragraph are in
addition to the paragraphs under the heading “Clawback Provisions” below.

Number of Performance RSUs. Subject to adjustments permitted by the Plan, the
number of Performance RSUs in which you will vest under this Agreement, if any,
will be determined by multiplying (a) the sum of (i) 0.4 times the vested
percentage applicable to Return on Invested Capital (“ROIC”) plus (ii) 0.4 times
the vested percentage applicable to diluted Earnings Per Share (“EPS”) plus
(iii) 0.2 times the vested percentage applicable to Relative Total Shareholder
Return (“TSR”) by (b) the number of Initial Performance RSUs. The maximum number
of Performance RSUs in which you can vest is 200% of your Initial Performance
RSUs and the minimum number of Performance RSUs in which you can vest is 0% of
your Initial Performance RSUs.

The vested percentage applicable to ROIC, EPS and TSR will each be determined
over the Performance Period as illustrated in the schedules set forth below. For
purposes of this Agreement, the “Performance Period” means the period beginning
on January 1, 2014 and ending on December 31, 2016.

 

- 2 -



--------------------------------------------------------------------------------

Calculating ROIC and EPS. The component values used to calculate ROIC and EPS
will be determined in accordance with U.S. generally accepted accounting
principles excluding (1) expenses associated with the acquisition or disposition
of any asset, (2) expenses associated with company restructuring activity,
(3) any pension accounting mark-to-market losses, (4) acquisition related
amortization, (5) losses from divestitures, (6) impairments of tangible and
intangible assets and (7) losses in respect of legal proceedings and dispute
resolutions. The Compensation Committee will adjust the performance goals or the
component values used to calculate ROIC and EPS to reflect applicable changes in
accounting standards / policies or tax regulations after the Date of Grant. No
adjustment herein shall limit any discretion provided by the Plan to reduce the
amount of Performance RSUs that may vest hereunder.

Return on Invested Capital (ROIC)

The vested percentage applicable to ROIC will be determined based on B&W’s
average annual ROIC (as calculated below) (“Average ROIC”) for the Performance
Period in accordance with the following schedule:

 

Average ROIC

  

ROIC Vested Percentage

XX%

     50%

XX%

   100%

XX%

   200%

Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to ROIC will be 0% if the
Average ROIC for the Performance Period is below XX%. In no event will the
vested percentage applicable to ROIC be greater than 200%.

ROIC will be calculated quarterly and the ROIC for any calendar year during the
Performance Period will equal the sum of the four applicable quarterly ROIC
calculations. Average ROIC will equal the sum of the three annual ROIC
calculations during the Performance Period divided by three.

For purposes of this Agreement, the term “ROIC” is a ratio measure of B&W’s net
income in relation to B&W’s invested capital, using the formula set forth below.
For purposes of determining ROIC, net income is pre-tax income less tax expense.
Tax expense will be based on B&W’s normal, weighted average effective tax rate
for the jurisdictions in which it is operating for the applicable periods.
Invested capital is B&W’s total assets less current liabilities. Current
liabilities include any liabilities that are due within one calendar year and
will be defined based on B&W’s consolidated balance sheet applicable to the
applicable period.

 

LOGO [g648175image001a.jpg]

 

- 3 -



--------------------------------------------------------------------------------

Diluted Earnings Per Share (EPS)

The vested percentage applicable to EPS will be determined based on B&W’s
cumulative EPS (as calculated below) (“Cumulative EPS”) for the Performance
Period in accordance with the following schedule:

 

Cumulative EPS

  

EPS Vested Percentage

$X.XX

     50%

$X.XX

   100%

$X.XX

   200%

Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to EPS will be 0% if the
Cumulative EPS for the Performance Period is below $X.XX. In no event will the
vested percentage applicable to EPS be greater than 200%.

EPS will be calculated for each calendar year during the Performance Period and
Cumulative EPS for the Performance Period will equal the sum of the three
applicable annual EPS calculations.

For purposes of this Agreement, the term “EPS” means B&W’s net income
attributable to stockholders of common stock for the applicable period divided
by B&W’s weighted average diluted shares outstanding for the applicable period.
For purposes of determining EPS, net income attributable to stockholders of
common stock is defined as “Net Income Attributable to The Babcock & Wilcox
Company” on B&W’s Consolidated Statement of Income. Diluted shares outstanding
will include all basic shares outstanding and any other dilutive securities for
the period. If any securities are dilutive, the impact on the number of
outstanding shares will be included in the denominator and the related income
statement impact of the security will be removed from the numerator.

 

LOGO [g648175image003a.jpg]

WACSO represents weighted average common stock outstanding.

Total Shareholder Return (TSR)

The vested percentage applicable to TSR will be determined based on B&W’s TSR
(as defined below) over the Performance Measurement Period relative to the TSR
of the 2014 Custom Peer Group (as defined below) during the same period in
accordance with the following schedule:

 

- 4 -



--------------------------------------------------------------------------------

TSR Ranking Relative to Peer Group

  

TSR Vested Percentage

XX percentile

       0%

XX percentile

     50%

XX percentile

   100%

XX percentile

   200%

Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to TSR will be 0% if B&W’s TSR
ranks lower than the XX percentile relative to the 2014 Custom Peer Group. In no
event will the vested percentage applicable to TSR be greater than 200%. If
B&W’s TSR during the Performance Measurement Period is negative, the vested
percentage applicable to TSR shall not exceed 100%.

For purposes of this Agreement, the term TSR means [(a) – (b) + (c)]/b, where
(a) is the Stock Price (as defined below) on the last business day of the
Performance Measurement Period, (b) is the Stock Price on the first business day
of the Performance Measurement Period and (c) is dividends paid and reinvested
during the Performance Measurement Period. The term Stock Price means the
average daily closing price of a share of common stock of the applicable company
during the preceding 30 calendar days. The Stock Price shall be adjusted to
reflect a stock split, spin-off or other extraordinary corporate event occurring
during the Performance Measurement Period.

The 2014 Custom Peer Group is comprised of the following companies:

 

AECOM Technology Corporation    Jacobs Engineering Group Inc. Chicago Bridge &
Iron Company    KBR Inc. Curtiss-Wright Corporation    L-3 Communications
Holdings Inc. Fluor Corporation    Mastec Inc. Flowserve Corporation    Rockwell
Collins Inc. Foster Wheeler AG    Scana Corporation Hubbell Inc.    SPX
Corporation Huntington Ingalls Ind. Inc.    URS Corporation

The Committee, in its discretion, will adjust the composition of the 2014 Custom
Peer Group due to extraordinary corporate events involving these companies,
including but not limited to mergers, acquisitions, bankruptcy, dissolution or
divestitures.

Settlement of Performance RSUs. You (or your beneficiary, if applicable) will
receive one share of B&W common stock for each Performance RSU that vests under
this Agreement. Shares shall be distributed as soon as administratively
practicable after the Settlement Date, but in no event later than March 15
following the end of the calendar year in which the Settlement Date occurs. For
purposes of this Agreement, “Settlement Date” means either: (a) the applicable
Vesting Date or, in the event you made a permitted deferral election pursuant to
the Plan with respect to this grant, (b) the date(s) of the applicable
distribution event in accordance with such deferral election.

 

- 5 -



--------------------------------------------------------------------------------

Dividend, Voting Rights and Other Rights. You shall have no rights of ownership
in the shares of B&W common stock underlying the Performance RSUs and shall have
no right to vote such shares until the date on which the shares are transferred
to you pursuant hereto. To the extent that cash dividends are otherwise paid
with respect to shares of B&W common stock, dividend equivalents will be
credited with respect to the shares underlying the Performance RSUs and shall
vest at the same time as the related Performance RSUs vest. Vested dividend
equivalents shall be paid at the same time the underlying shares are transferred
to you, with no earnings accruing thereon. Dividend equivalents credited with
respect to Performance RSUs that do not vest shall be forfeited at the same time
the related Performance RSUs are forfeited.

Taxes

You will realize income in connection with this Performance RSUs grant in
accordance with the tax laws of the jurisdiction that is applicable to you. You
should consult your tax advisor as to the federal and/or state income tax
consequences associated with this Performance Share grant as it relates to your
specific circumstances.

By acceptance of this letter, you agree that any amount which B&W is required to
withhold on your behalf, including state income tax and FICA withholding, in
connection with income realized by you under this grant or as otherwise required
under applicable law will be satisfied by withholding whole units or shares
having an aggregate fair market value as near equal in value but not exceeding
the amount of such required tax withholding, unless the Committee determines to
satisfy the statutory minimum withholding obligation by another method permitted
by the Plan.

Regardless of the withholding method, you will promptly pay to B&W the amount of
income tax which B&W is required to withhold in connection with the income
realized by you in connection with this grant and, unless prohibited by
applicable law, that you hereby authorize B&W to withhold such amount, in whole
or in part, from subsequent salary payments, without further notice to you.

Transferability

Performance RSUs granted hereunder are non-transferable other than by will or by
the laws of descent and distribution or pursuant to a qualified domestic
relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this grant of Performance RSUs is not
reportable on a Form 4 unless and until they become vested. At that time, the
number of Performance RSUs ultimately awarded to you must be reported on a Form
4 before the end of the second (2nd) business day following the Vesting Date, as
applicable. Please be aware that if you are going to reject the grant, you
should do so immediately after the Date of Grant. Please advise Kathy Peres or
Angie Winter immediately by e-mail, fax or telephone if you intend to reject
this grant.

 

- 6 -



--------------------------------------------------------------------------------

Those of you covered by these requirements will have already been advised of
your status. Others may become Section 16 insiders at some future date, in which
case reporting will be required in the same manner noted above. If Section 16
applies to you, you are also subject to Rule 144. This Rule is applicable only
when the shares are sold, so you need not take any action under Rule 144 at this
time.

Clawback Provisions

Recovery of Performance RSUs. In the event that B&W is required to prepare an
accounting restatement due to the material noncompliance of B&W with any
financial reporting requirement under the U.S. federal securities laws as a
result of fraud (a “Restatement”) and the Board reasonably determines that you
knowingly engaged in the fraud, B&W will have the right to recover the
Performance RSUs granted during the three-year period preceding the date on
which the Board or B&W, as applicable, determines it is required to prepare the
Restatement (the “Three-Year Period”), or vested in whole or in part during the
Three-Year Period, to the extent of any excess of what would have been granted
to or would have vested for you under the Restatement.

Recovery Process. In the event a Restatement is required, the Board, based upon
a recommendation by the Committee, will (a) review the Performance RSUs either
granted or vested in whole or in part during the Three-Year Period and (b) in
accordance with the provisions of this Agreement and the Plan, will take
reasonable action to seek recovery of the amount of such Performance RSUs in
excess of what would have been granted to or would have vested for you under the
Restatement (but in no event more than the total amount of such Performance
RSUs), as such excess amount is reasonably determined by the Board in its sole
discretion, in compliance with Section 409A of the Code. There shall be no
duplication of recovery under Article 19 of the Plan and any of 15 U.S.C.
Section 7243 (Section 304 of The Sarbanes-Oxley Act of 2002) and Section 10D of
the Exchange Act.

Other Information

Neither the action of B&W in establishing the Plan, nor any action taken by it,
by the Committee or by your employer, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the employ of B&W or any of its subsidiaries or affiliates.

 

- 7 -